Citation Nr: 1619457	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-17 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.



REPRESENTATION

Veteran is represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to January 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In the July 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A videoconference hearing was scheduled for April 2016, and the Veteran was notified in a March 2016 letter.  The record shows that the Veteran did not appear for the hearing, and no timely request for postponement or statement indicating the reason for his failure to appear are of record.  Therefore, there is no Board hearing request pending at this time and the request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to a higher initial rating for a right knee disability and entitlement to service connection for a psychiatric disability, a cervical spine disability, a left knee disability, a right ankle disability, and a bilateral foot disability are REMANDED to the Agency of Original Jurisdiction.




FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was initially denied in an April 2009 rating decision, and the Veteran did not perfect an appeal.

2.  Evidence received since the April 2009 rating decision relates to an unestablished fact regarding the Veteran's service connection claim and raises a reasonable possibility of substantiating that claim.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 2009 rating decision denied service connection for PTSD.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal.  Therefore, the April 2009 rating decision is final.  See 38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 2014).

The Veteran filed a claim to reopen a claim for service connection for PTSD in January 2011, which the RO declined to reopen in a December 2011 rating decision.  The Board must decide whether new and material evidence has been presented before addressing the merits of a previously finally disallowed claim.  Butler v. Brown, 9 Vet. App. 167 (1996).

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

At the time of the April 2009 rating decision, the substantive evidence of record consisted of the Veteran's service medical and personnel records; the report of an October 1993 VA psychiatric examination conducted pursuant to a claim for nonservice-connected pension; and VA and private treatment records showing symptoms of depression, anxiety, insomnia, and irritability and diagnoses of non-combat-related PTSD, mood disorder, and substance abuse.  The RO denied the claim because the record did not show a relationship between a current psychiatric disorder and a verified in-service stressor.  Since the April 2009 rating decision, the Veteran submitted a January 2011 letter from a VA treatment provider indicating that the Veteran received monthly treatment for PTSD and depression, and that "it is likely that the origination of these issues was from his time served in the Vietnam War."

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  Additionally, as the January 2011 letter purports to relate the Veteran's current psychiatric diagnoses to service, the Board finds that that evidence is material.  For the purpose of establishing whether new and material evidence has been received, the Board must presume the credibility of the new evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  Because the Veteran has submitted new and material evidence, the claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010); 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disability is reopened, and to that extent only the appeal is granted.
REMAND

On the Veteran's January 2011 application for benefits, he indicated that he received treatment for all of the claimed disabilities at the Westwood Veteran's Hospital, which is presumably, the West Los Angeles VA Medical Center (VAMC) from 1996 to the present.  According to a January 2005 VA treatment record, the Veteran reported receiving treatment at the pain clinic in Westwood from 1994 to 1995.  The record shows that the RO obtained treatment records from the Greater Los Angeles VA Healthcare System dated November 1992 through October 1993 and from the Loma Linda VA Healthcare System beginning in September 2001.  As there is an indication that there may be relevant VA treatment records from 1993 to 2001 and from May 2012 to the present, which have not been obtained, the Board finds that a remand is necessary in order to attempt to obtain those records.

Additionally, during an October 1993 VA examination conducted pursuant to a claim for nonservice-connected pension, the Veteran reported undergoing left knee surgery in 1989.  A review of the record shows no treatment records dated prior to 1991.  Therefore, on remand, the RO should attempt to obtain records pertaining to a 1989 left knee surgery.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance as necessary, attempt to obtain:  (a) any outstanding records of treatment from the Greater Los Angeles VA Healthcare System and the Loma Linda VA Healthcare System dated prior to November 1992, between October 1993 and September 2001, and on or after May 2012; and (b) any records of treatment pertaining to a 1989 left knee surgery.  All attempts to obtain that evidence must be documented in the claims file.  If any records are not obtained, properly notify the Veteran.  38 C.F.R. § 3.159(e) (2015).

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


